DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant arguments/remarks made in an amendment received on February 08, 2022. Claims 1-6 are currently pending. 

Response to Arguments
Applicant's arguments filed February 08, 2022 have been fully considered but they are not persuasive. Applicant argues that prior art of record, Reiley (US Patent Publication 2003/0191414), hereinafter “Reiley” does not disclose a button bore with a boss where the boss is engageable with a surgical tool received in a longitudinal bore, a button bore of a button received in a transverse bore and alignable with a longitudinal bore, and the button suitable for selectively engaging the boss with a corresponding groove on a surgical tool when the surgical tool is received in a longitudinal bore.
In response to applicant's argument that Reiley fails to disclose a button bore with a boss capable of engaging with a surgical tool receiving in a longitudinal bore and the button suitable for selectively engaging the boss with a corresponding groove on a surgical tool when the surgical tool is received in a longitudinal bore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Reiley discloses a button bore (depicted below) with a boss (264), the boss engages with a groove of a corresponding component, i.e., 256 of 266 (Figure 24), which can represent a corresponding groove of a surgical tool. 
Secondly, in response to applicant's argument that Reiley fails to disclose the button bore of a button not received in a transverse bore alignable with a longitudinal bore is not persuasive. Reiley discloses the button bore (depicted below) of a button (236) is located within a transverse bore (224, filled in amber below) and alignable with a longitudinal bore (226) (depicted below) along the longitudinal axis. Examiner note, the surgical tool is not positively recited, therefore, the prior art does have to teach the surgical tool or its particulars.

    PNG
    media_image1.png
    333
    605
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Reiley et al. (US Patent Publication 2003/0191414).
Regarding claim 1, Reiley discloses an apparatus (220, see Figure 22) capable of releasably holding a surgical tool, said apparatus comprising: a body (232, see Figure 22), said body comprising a longitudinal axis (annotated above), a shape capable of being apportioned to be grasped by a human hand, a monolithic construction (best seen in Figure 23 the apparatus is a single structure); a longitudinal bore (226, see Figure 23), said longitudinal bore disposed along said longitudinal axis of said body (as best seen Figure 24, 226 is along the longitudinal axis), said longitudinal bore open on a proximal end of said body (see the annotated drawing below); wherein the longitudinal bore is capable of being positioned to receive the surgical tool at said proximal end of said body; a transverse bore (224, see Figure  23), said transverse bore disposed through said body into said longitudinal bore (see the annotated diagram above), said transverse bore disposed such that the longitudinal axis of said transverse bore intersects the longitudinal axis of said longitudinal bore (see the annotated diagram 
Regarding claim 2, Reiley discloses wherein said body comprises a lightweight, disposable, recyclable material selected from the group consisting of thermoplastic polymer, i.e. Lustran® ABD (paragraph 0145).
Regarding claim 3, Reiley discloses an apparatus (220, see Figure 22) capable of releasably holding a surgical tool, said apparatus comprising: a body (232, see Figure 22), said body comprising a longitudinal axis (as best seen Figure 24, 226 is along the longitudinal axis), a shape capable of being apportioned to be grasped by a human hand, a monolithic construction (best seen in Figure 23 the apparatus is a single structure); a longitudinal bore (226, see Figure 23), said longitudinal bore disposed along said longitudinal axis of said body (as best seen in the annotated drawing 226 is along the longitudinal axis), said longitudinal bore open on a proximal end of said body 
Regarding claim 4, Reiley discloses wherein said body comprises a lightweight, disposable, recyclable material selected from the group consisting of thermoplastic polymer, i.e. Lustran® ABD (paragraph 0145).
Regarding claim 5, Reiley discloses an apparatus (220, see Figure 22) capable of releasably holding a surgical tool, said apparatus comprising: a body (232, see Figure 22), said body comprising a longitudinal axis (that is along 230), a shape capable of 
Regarding claim 6, Reiley discloses wherein said body comprises a lightweight, disposable, recyclable material selected from the group consisting of thermoplastic polymer, i.e. Lustran® ABD (paragraph 0145).

    PNG
    media_image2.png
    302
    423
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775